Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 10/2/2020.
Claims 1-17 are pending.
Claim Objections
Claim 16 objected to because of the following informalities:  In claim 16, line 3, “the reference are” should be “the reference area”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A control program” (cited on claim 8) that does not have a physical or tangible form, such as a computer program per se (often referred to as "software per se"). Please see MPEP 2106.03. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 is directed to a computer-readable recording medium does not fall within at least one of the four categories of patent eligible subject matter because the computer-readable recording medium could include a transitory signal. It is noted that in paragraph 0114 of the specification (copied below) limits a storage medium to a non-transitory computer-readable storage medium. However, the claim is addressed to a computer-readable recording medium, not “a storage 
“[0114] Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a 'non-transitory computer-readable storage medium') to perform the functions of one or more of the above-described embodiment(s)”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 appear to recite three images: 1) a unit of sub-pixels with high resolution than first and second image, 2) the first image and 3) the second image.  The claim recites that matching costs are calculated in “a unit of sub-pixels” by using a) reference area and b) a plurality of comparison areas.  It is confusing as to what are being compared to get the matching costs.  Are the areas in images 2) and 3) compared to get the matching costs or is the image of 1) ever being used in this comparison?  The claim should be clear as to how the images 1), 2) and 3) are related to each other when making the comparision.

Claim 4 and 13 recite “matching costs in the unit of sub-pixels” and “matching costs in a unit of pixels”.  It is unclear how they are different when they are both using “the reference area” and “the plurality of comparison areas” in the calculation.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “user specification” in claim 17 is used by the claim to mean “various parameters set by the user” cited in the paragraph 0083, while the accepted meaning is “user requirements specification.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8, 9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over AMANO et al. (U.S. Publication No. 2019/0012798) (hereafter, "AMANO") in view of ZHONG et al. (U.S. Publication No. 2015/0248594) (hereafter, "ZHONG").
Regarding claim 1, AMANO teaches An image processing method, comprising: a matching cost calculating process of calculating matching costs, than first and second images by using an image of a reference area contained in the first image in which a target object is imaged and images of a plurality of comparison areas contained in the second image in which the target object is imaged (FIG.7; [0090] the cost value C(p,d) is calculated, which is the degree of dissimilarity between the luminance values of the candidate pixel q(x+d,y) and the reference pixel p(x,y). Furthermore, as the stereo matching processing to obtain the corresponding pixel of the reference pixel p, block matching processing is performed … the block matching processing, the degree of dissimilarity is obtained between the reference area pb that is a predetermined area with the reference pixel p in the reference image Ia as a center and a candidate area qb (the same size as the reference area pb) with the candidate pixel q in the comparison image Ib as a center; [0112] the isolated areas extracted by the area extracting unit 511 correspond to objects appearing in the reference image Ia, and they represent recognized areas of the objects in the reference image Ia).
AMANO does not expressly teach in a unit of sub-pixels having higher resolution, and a synthesized cost calculating process of calculating synthesized costs related to the reference area based on comparison results of values related to the plurality of matching costs calculated in the matching cost calculating process.
However, ZHONG teaches in a unit of sub-pixels having higher resolution ([0096] The subpixel estimator 330 estimates and derives the disparity value Δ by the subpixel estimation based on parabola fitting as illustrated in FIG. 14 or the subpixel estimation based on the least squares method as illustrated in FIG. 15. Since the disparity value Δ can be thus derived in units of subpixels, which are units smaller than pixels, accurate and high density disparity values Δ can be derived), and a synthesized cost calculating process of calculating synthesized costs related to the reference area based on comparison results of values related to the plurality of matching costs calculated in the matching cost calculating process ([0092] The cost synthesizer 320 calculates the synthesis cost Ls(p,d) of the candidate pixel q(x+d,y) by aggregating the costs C of the pixels in the comparison image Ib for reference pixels (second reference region) that are pixels in the neighborhood of the reference pixel p(x,y) (first reference region) in the reference image Ia, with the cost C(p,d) of the candidate pixel q(x+d,y) calculated by the cost calculator 310).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of AMANO to incorporate the step/system of estimating disparity values in subpixel having accurate and high density and calculating the synthesis cost taught by ZHONG.
The suggestion/motivation for doing so would have been to improve the processing speed of the stereo matching process and the accuracy of the image ([0133] the processing load for calculating the costs C and the synthesis costs Ls can be reduced, the processing speed of the stereo matching process can be improved; [0134] the subpixel estimator 330 can derive disparity values Δ in units of subpixels, which are units smaller than pixels, and thus can derive accurate and high density disparity values A, resulting in a more accurate disparity image).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine AMANO with ZHONG to obtain the invention as specified in claim 1.
Regarding claim 2, AMANO and ZHONG teach all the limitations of claim 1 above. ZHONG teaches further comprising a process of calculating a parallax amount of the target object imaged in the reference area based on the synthesized costs ([0010] a deriving unit configured to derive a disparity value of an object whose image is being captured in the predetermined reference region and the corresponding region corresponding to the predetermined reference region, based on a synthesized degree of matching obtained by the synthesizer; [0066] The disparity value deriving device 3 derives a disparity value Δ indicating disparity for an object E from a plurality of images obtained by imaging the object E; [0093] FIG. 13 is the synthesis cost Ls at d=3 of the shift amounts sectioned in units of pixels. That is, in the graph of the synthesis costs Ls with respect to the shift amounts d sectioned in units of pixels as illustrated in FIG. 13, only a value in units of pixels can be derived as a disparity value Δ).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of AMANO to incorporate the step/system of calculating a disparity value of the object imaged in the reference region based on the synthesized costs taught by ZHONG.
The suggestion/motivation for doing so would have been to improve the processing speed of the stereo matching process and the accuracy of the image ([0133] the processing load for calculating the costs C and the synthesis costs Ls can be reduced, the processing speed of the stereo matching process can be improved; [0134] the subpixel estimator 330 can derive disparity values Δ in units of subpixels, which are units smaller than pixels, and thus can derive accurate and high density disparity values A, resulting in a more accurate disparity image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine AMANO with ZHONG to obtain the invention as specified in claim 2.
Regarding claim 4, AMANO and ZHONG teach all the limitations of claim 1 above. ZHONG teaches wherein the matching costs in the unit of sub-pixels ([0096] The subpixel estimator 330 estimates and derives the disparity value Δ by the subpixel estimation based on parabola fitting as illustrated in FIG. 14 or the subpixel estimation based on the least squares method as illustrated in FIG. 15) are calculated based on matching costs in a unit of pixels calculated by comparing the reference area contained in the first image with the plurality of comparison areas contained in the second image in the matching cost calculating step ([0092] The cost synthesizer 320 calculates the synthesis cost Ls(p,d) of the candidate pixel q(x+d,y) by aggregating the costs C of the pixels in the comparison image Ib for reference pixels (second reference region) that are pixels in the neighborhood of the reference pixel p(x,y) (first reference region) in the reference image Ia, with the cost C(p,d) of the candidate pixel q(x+d,y) calculated by the cost calculator 310; [0093] The subpixel estimator 330 executes subpixel estimation, based on the synthesis costs Ls calculated by the cost synthesizer 320 at the shift amount d corresponding to the minimum value (first extreme) of the synthesis costs Ls of pixels in the comparison image Ib for the reference pixel in the reference image Ia and at the adjacent shift amounts d).

The suggestion/motivation for doing so would have been to improve the processing speed of the stereo matching process and the accuracy of the image ([0133] the processing load for calculating the costs C and the synthesis costs Ls can be reduced, the processing speed of the stereo matching process can be improved; [0134] the subpixel estimator 330 can derive disparity values Δ in units of subpixels, which are units smaller than pixels, and thus can derive accurate and high density disparity values A, resulting in a more accurate disparity image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine AMANO with ZHONG to obtain the invention as specified in claim 4.
Regarding claim 8, AMANO and ZHONG teach all the limitations of claim 1 above. ZHONG teaches a control program for making a control unit execute each process of the image processing method ([0075] The ROM 33 stores an image processing program for the CPU 32 to execute to control each function in the disparity value deriving device; [0077] The ROM 53 stores an object recognition program for the CPU 52 to execute to control each function in the object recognition device 5).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of AMANO to incorporate the step/system of having a program to execute to control each function taught by ZHONG.
The suggestion/motivation for doing so would have been to improve the processing speed of the stereo matching process and the accuracy of the image ([0133] the processing load for calculating the costs C and the synthesis costs Ls can be reduced, the processing speed of the stereo matching process can be improved; [0134] the subpixel estimator 330 can derive disparity values Δ in units of subpixels, which are units smaller than pixels, and thus can derive accurate and high density disparity values A, resulting in a more accurate disparity image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine AMANO with ZHONG to obtain the invention as specified in claim 8.
Regarding claim 9, AMANO and ZHONG teach all the limitations of claim 1 above. ZHONG teaches a computer-readable recording medium configured to store the control program ([0080] The programs described above may be recorded in an installable or executable file format on a computer-readable storage medium to be distributed).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of AMANO to incorporate the step/system of having a computer-readable storage medium for storing programs taught by ZHONG.
The suggestion/motivation for doing so would have been to improve the processing speed of the stereo matching process and the accuracy of the image ([0133] the processing load for calculating the costs C and the synthesis costs Ls can be reduced, the processing speed of the stereo matching process can be improved; [0134] the subpixel estimator 330 can derive disparity values Δ in units of subpixels, which are units smaller than pixels, and thus can derive accurate and high density disparity values A, resulting in a more accurate disparity image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it 
With respect to claim 10, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 11, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 13, arguments analogous to those presented for claim 4, are applicable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over AMANO et al. (U.S. Publication No. 2019/0012798) (hereafter, "AMANO") in view of ZHONG et al. (U.S. Publication No. 2015/0248594) (hereafter, "ZHONG") and further in view of Komatsu et al. (U.S. Publication No. 2015/0235103) (hereafter, "Komatsu").
Regarding claim 17, AMANO and ZHONG teach all the limitations of claim 10 above. The combination of AMANO and ZHONG does not expressly teach further comprising a user interface configured to receive user specification related a parallax amount calculation unit of the matching costs in the unit of sub-pixels.
However, Komatsu teaches further comprising a user interface configured to receive user specification related a parallax amount calculation unit of the matching costs in the unit of sub-pixels ([0030] The input unit 16 is an interface that the user operates for inputting information to and changing the setting of the imaging apparatus 1; [0035] it is assumed that the imaging apparatus 1 automatically determines the image-capturing parameters, such as the focus position and the diaphragm, but the user may specify a part or all of these image-capturing parameters; [0036] The image-capturing parameters may be changed according to a predetermined method or the image-capturing parameters may be changed based on the information which the user inputted via the input unit 16).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of AMANO and ZHONG to incorporate 
The suggestion/motivation for doing so would have been to improve the accuracy of distance measurement by aligning the positions in sub-pixel accuracy ([0061] a position of a shift region, which most closely matches with the local region of the first image (shift region that indicates the highest correlation value), is determined in sub-pixel accuracy, from a plurality of correlation values calculated in step S34 and the shift amount of the local region... therefore distance measurement with higher accuracy becomes possible by aligning the positions in sub-pixel accuracy). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine AMANO with ZHONG to obtain the invention as specified in claim 17.
Allowable Subject Matter
Claim 3 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5, 6, 7, 14, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669   
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669